        Case 2:18-cv-01646-MHH Document 34 Filed 10/07/19 Page 1 of 3                      FILED
                                                                                  2019 Oct-07 AM 09:00
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


MICHAEL DWAYNE WALTON,     }
                           }
     Plaintiff,            }
                           }
v.                         }                   Case No.: 2:18-cv-01646-MHH
                           }
US TREASURY DEPARTMENT, et }
al.,                       }
                           }
     Defendants.           }


                  MEMORANDUM OPINION AND ORDER

      Pro se plaintiff Michael Dwayne Walton has filed a second amended

complaint in which he names as defendants the United States Treasury Department,

Regions Bank agents, the State of Alabama, and the United States Departments of

Justice and Veterans Affairs. (Doc. 26). The defendants have moved to dismiss the

second amended complaint. (Docs. 28, 29, 31). The Court held a telephone

conference concerning the motions. (Sept. 10, 2019 minute entry). Consistent with

the discussion on the record during that conference, the Court grants the defendants’

motions and dismisses Mr. Walton’s claims without prejudice.

      To survive a defendant’s Rule 12(b)(6) motion to dismiss, a complaint must

contain “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). In considering a defendant’s 12(b)(6) motion to
                                          1
        Case 2:18-cv-01646-MHH Document 34 Filed 10/07/19 Page 2 of 3




dismiss, the Court accepts the plaintiff’s well-pleaded facts as true and views the

allegations in the complaint in the light most favorable to the plaintiff. Sun Life

Assurance Co. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1207 (11th Cir.

2018); Little v. CRSA, 744 Fed. Appx. 679, 681 (11th Cir. 2018).

      Pro se pleadings “are held to a less stringent standard than pleadings drafted

by attorneys” and are liberally construed. Boxer X v. Harris, 437 F.3d 1107, 1110

(11th Cir. 2006). This leniency, however, does not allow the Court to “serve as de

facto counsel for [a party] or rewrite an otherwise deficient pleading in order to

sustain an action.” Ausar-El ex rel. Small, Jr. v. Bank of Am. Home Loans Servicing

LP, 448 Fed. Appx. 1, 2 (11th Cir. 2011) (internal quotation marks and citations

omitted). A pleading that contains only “‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007) (alteration in original) (internal citations omitted)).

Consistent with the instructions that the Court provided in its July 15, 2019 order

(Doc. 22), Mr. Walton was required to provide factual allegations that “raise a right

to relief above the speculative level.” Saunders v. Duke, 766 F.3d 1262, 1266 (11th

Cir. 2014) (internal quotation marks omitted).




                                         2
        Case 2:18-cv-01646-MHH Document 34 Filed 10/07/19 Page 3 of 3




      Consistent with the discussion during the September 10, 2019 telephone

conference and applying the standards discussed above and in the Court’s July 15,

2019 order, the Court concludes that Mr. Walton has not alleged sufficient facts to

enable him to move forward. Assuming the truth of the broad statements in his

second amended complaint, Mr. Walton still has not alleged specific facts, so he has

not provided adequate notice to the defendants of the claims against them. (Doc. 22,

p. 2). Therefore, the Court grants the defendants’ motions and dismisses Mr.

Walton’s case without prejudice.

      The Court asks the Clerk to please mail a copy of this order to Mr. Walton at

his address of record.

      DONE and ORDERED this October 7, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         3
